OPINION ON REHEARING


                 IN THE SUPREME COURT OF THE STATE OF KANSAS

                                               No. 112,009


                                           STATE OF KANSAS,
                                              Appellant,

                                                      v.

                                          DERICK A. WILSON,
                                              Appellee.


                                    SYLLABUS BY THE COURT

        K.S.A. 2016 Supp. 8-1025 is facially unconstitutional.


        Appeal from Shawnee District Court; MARK S. BRAUN, judge. Original opinion filed 303 Kan.
973, 368 P.3d 1086 (2016). Opinion on rehearing filed June 30, 2017. Affirmed.


        Natalie A. Chalmers, assistant solicitor general, and Derek Schmidt, attorney general, were on the
supplemental brief for appellant. Jodi E. Litfin, deputy district attorney, Chadwick J. Taylor, district
attorney, and Derek Schmidt, attorney general, were on the original brief for appellant.


        Kevin P. Shepherd, of Topeka, was on the brief for appellee.


The opinion of the court was delivered by


        LUCKERT, J.: Derick A. Wilson, like the defendant in State v. Ryce, 306 Kan. ___,
___ P.3d ___ (No. 111,698, this day decided) (Ryce II), challenges the constitutionality of
K.S.A. 2016 Supp. 8-1025. In State v. Ryce, 303 Kan. 899, 368 P.3d 342 (2016) (Ryce I),

                                                      1
we held that 8-1025 is facially unconstitutional. In this case, based on our analysis in
Ryce I, we affirmed the district court's decision to dismiss the charge against Wilson that
alleged a violation of 8-1025. See State v. Wilson, 303 Kan. 973, 368 P.3d 1086 (2016)
(Wilson I).


       After we issued our decision in Ryce I and Wilson I, the State timely filed a motion
seeking to stay the mandate until the United States Supreme Court issued a decision in
three consolidated cases addressing a similar issue regarding Minnesota and North
Dakota statutes that made it a crime to refuse blood alcohol content testing. We granted
that motion and, once the United States Supreme Court issued its decision in Birchfield v.
North Dakota, 579 U.S. ___, 136 S. Ct. 2160, 195 L. Ed. 2d 560 (2016), allowed the
parties to submit additional briefs.


       After considering those additional briefs and the effect of Birchfield on Ryce I and
Wilson I, we once again in Ryce II determine that K.S.A. 2016 Supp. 8-1025 is facially
unconstitutional. While Birchfield requires some modification of our analysis, nothing in
the United States Supreme Court's decision alters the ultimate basis for Ryce I: the state
law grounds of statutory interpretation of 8-1025 and the statute on which it depends,
K.S.A. 2016 Supp. 8-1001.


       For the reasons more fully set forth in Ryce I and Ryce II, we accordingly affirm
the district court's decision to dismiss the charge against Wilson that alleged a violation
of K.S.A. 2016 Supp. 8-1025.


       Affirmed.


                                            ***


                                              2
      STEGALL, J., dissenting: For the reasons set forth in my earlier dissent in State v.
Ryce, 303 Kan. 899, 964-72, 368 P.3d 342 (2016), I dissent.




                                            3